                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                         No. 18-04107-01-CR-C-RK

 JASON WILLIAM SIESSER,

                               Defendant.

                                     PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

       1.      The Parties. The parties to this agreement are the United States Attorney’s Office

for the Western District of Missouri (otherwise referred to as “the Government” or “the United

States”), represented by Timothy A. Garrison, United States Attorney, and Michael S. Oliver,

Assistant United States Attorney, and the defendant, Jason William Siesser (“the defendant”),

represented by Christopher A. Slusher.

       The defendant understands and agrees that this plea agreement is only between him and

the United States Attorney for the Western District of Missouri, and that it does not bind any other

federal, state or local prosecution authority or any other government agency, unless otherwise

specified in this agreement.

       2.      Defendant’s Guilty Plea. The defendant agrees to and hereby does plead guilty to

Counts 1 and 4 of the Indictment, charging him in Count 1 with a violation of 18 U.S.C. § 229(a)(1)

and (2), that is, attempt to acquire a chemical weapon, and in Count 4 with a violation of 18 U.S.C.

§ 1028A(a)(2), that is, aggravated identity theft. By entering into this plea agreement, the




            Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 1 of 16
defendant admits that he knowingly committed these offenses, and is, in fact, guilty of these

offenses.

       3.      Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offenses to which the defendant is pleading guilty are as follows:

       Counts 1 and 4

       Between June 14, 2018, and August 23, 2018, said dates being approximate, within
       Boone County, in the Western District of Missouri, and elsewhere, the defendant,
       knowingly attempted to acquire, receive, retain, and possess a chemical weapon via
       the internet on two occasions. The defendant paid for the chemical weapon with a
       digital “crypto” currency known as Bitcoin (BTC), existing entirely on the internet
       and not in any physical form. The defendant ordered a highly toxic chemical, in
       amounts capable of killing many people, to be delivered to 1013 Southampton Dr.,
       Columbia, Missouri, in the name of Juvenile #1. No one who resides at the
       residence was engaged in an occupation or purpose that is allowed under 18 U.S.C.
       § 229.

       On July 4, 2018, the defendant sent BTC to the seller of the chemical weapon via
       the internet after having acknowledged to the seller that he understood that the
       acquisition of the chemical weapon posed a risk of death to anyone who came into
       direct or indirect contact with it. The defendant provided the shipping address in
       the name of Juvenile #1, referred to by his middle and last names, at 1013
       Southampton Dr., Columbia, MO 65203. The defendant ordered two (2) ten (10)
       milliliter (ml) units of the chemical weapon. The seller did not ship the chemical
       weapon to the defendant at that time.

       The defendant continued to contact the seller. On July 19, 2018, the defendant told
       the seller that, “I plan to use it soon after I receive it. I don't really have any
       concerns. If you have any tips or care to offer advice feel free.”

       On August 5, 2018, the defendant made a second attempt to purchase the chemical
       weapon from the seller. The defendant provided the shipping address in the name
       of Juvenile #1, referred to by his first initial and last name, at 1013 Southampton
       Dr., Columbia, MO 65203. The defendant ordered three (3) ten (10) millimeter
       (ml) units of the chemical weapon. The defendant paid for this order with BTC,
       paying the equivalent of $150 USD. This quantity of the chemical weapon has the
       capacity to kill approximately 300 persons.

       On August 23, 2018, at approximately 13:11 hours, at 1013 Southampton Dr.,
       Columbia, Missouri, the defendant signed for a package addressed to Juvenile #1,
       referred to by his first initial and last name, at 1013 Southampton Dr., Columbia,

                                                2


            Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 2 of 16
MO 65203. The defendant understood that the package contained the chemical
weapon he had ordered from the seller. This package contained an inert substance,
not the chemical weapon. After the defendant received the package containing
what he believed to be the chemical weapon he ordered, surveillance officers
observed the defendant open an exterior door of the residence to ventilate the
interior.

On August 23, 2018, at approximately 13:43 hours, law enforcement executed a
federal search warrant at 1013 Southampton Dr., Columbia, Missouri. The
defendant was the only person present at the residence when the package was
delivered and when the search warrant was executed.

As law enforcement executed the search warrant, the defendant came to the front
door after officers knocked and announced their presence. The defendant was
detained and asked if there was anything that would harm officers. The defendant
stated that there was a quantity of acid and powder in the garage on the top shelf.
When asked about the package that had just been delivered, the defendant said that
he did not know what the agent meant. The defendant stated that he had just had a
speaker delivered and that the speaker was on the shelf with the acid and powder.

Officers located the USPS shipping box delivered at 13:11 hours on top of a dog
kennel near the rear door. The box was opened with contents removed. Inside a
large round trashcan in the garage, officers found the discarded vessel in which the
chemical weapon was contained, with the vials removed. On top of a shelf affixed
to the west wall of the garage, officers located the inert substance the defendant
believed to be a chemical weapon precisely where the defendant said it would be.

Next to the inert substance the defendant believed to be a chemical weapon, officers
located two separate and seemingly unopened shipping boxes that were found to
contain approximately 10 grams of cadmium arsenide, a toxic compound, which
can be deadly if ingested or inhaled; approximately 100 grams of cadmium metal
and approximately 500 ml of hydrochloric acid. An invoice for these products
showed that they had been ordered together on March 30, 2018, and delivered to
an address in Higbee, Missouri. If mixed together, cadmium and hydrochloric acid
can create an expanding, pressure creating gas that could escape a containment
device.

Writings located within the home articulated heartache, anger, and resentment over
a breakup and a desire for the unidentified cause of the heartache to die. In part,
one of these writings stated:

       I wish I’d never met you but now it’s not too late. The things you’ve
       taught me showed me a new kind of love. Our early ending was all
       wrong. You discarded me like trash but look how I got strong.


                                         3


  Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 3 of 16
       Now that I see you just for what you are I know better. I still have
       the scar Some day I’ll find you and make your day. The darkness
       that consumes me will overflow one day.

       You were there to teach me something I already knew Now it’s my
       turn to teach you a lesson filled with pain Your life is forfeit, flushed
       down the drain.

Another writing stated:

       They say I should let it go But my hatred’s just too strong Letting
       go of anger is the right thing But it makes me feel so strong I dream
       about your ending You burn up in flames You suffocate on your
       own blood Your soul completely drained Right now your happy But
       that won’t last My anger is coming And you won’t die fast!

No equipment used to conduct chemistry or genetic experiments was located inside
the residence.

Juvenile #1 was interviewed. Juvenile #1 had been placed in the defendant’s
custody on June 13, 2018, by the State of Missouri. Juvenile #1 never used the
Southampton Dr. address to receive a package. Juvenile #1 stated that if his/her
name was the addressee on a package someone other than him/her ordered the
package. On two or three occasions, the defendant explained to Juvenile #1 and
Juvenile #2 (another person in the defendant’s custody) that there were dangerous
chemicals in the residence. The defendant told Juvenile #1 and Juvenile #2 that they
were to never handle the chemicals. Juvenile #1 had never actually seen any
chemicals in the residence. Juvenile #1 and Juvenile #2 were allowed in all areas
of the residence. Juvenile #1 never witnessed any chemistry equipment laying
around the house. Juvenile #1 never saw the defendant conducting any chemistry
type experiments. The defendant told Juvenile #1 that he wanted to kill those that
have wronged him in the past. The defendant stated that he wanted to kill his “Ex”
from the Netherlands, as well as, others. Juvenile #1 wasn't sure if the defendant
was serious.

The defendant was interviewed after waiving his Miranda rights. The defendant
admitted he purchased three vials of the chemical weapon from a website for $52
worth of BTC per vial. The defendant admitted that he used the name of Juvenile
#1, who he cared for at 1013 Southampton Dr., because he did not want to get in
trouble if the purchase was traced to him. The defendant knew a permit was
required to purchase the chemical weapon because it was so toxic that only a drop
or two could kill someone after months of suffering. The defendant had read an
article about a scientist who died after being exposed to the chemical weapon. The
defendant had previously attempted to purchase the chemical weapon from a
legitimate internet chemical supplier, but the sale was refused because the

                                          4


  Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 4 of 16
       defendant did not have the required permit. The defendant told this supplier the
       chemical weapon was for a gifted chemistry student. The defendant claimed he
       purchased the chemical weapon for scientific experiments related to bio-hacking, a
       form of gene editing through protein manipulation. The defendant had no education
       or training in chemistry or genetics, no equipment to complete the experiments, and
       had not yet decided what experiments he intended to conduct. The only other step
       the defendant took to set up his home laboratory was to purchase hydrochloric acid,
       cadmium and cadmium arsenide. The defendant was unable to recall how these
       compounds were used in bio-hacking. The defendant claimed the chemical weapon
       he purchased was used to denature proteins in bio-hacking experiments. The
       defendant had no response when advised by an FBI Special Agent that the chemical
       weapon he purchased was not used in gene editing, and its ability to denature
       proteins is what made it toxic. The defendant had two relationships with women
       that left him brokenhearted. The defendant was married to S.S. and lived with her
       in the Netherlands until approximately 2012. After years of separation, the
       defendant and S.S. divorced in 2017 when he met A.W. in Columbia, Missouri.
       Although they had only three dates, the defendant felt a strong connection with
       A.W. The defendant was depressed for six months and sought counselling after
       A.W. unexpectedly broke it off with him. The defendant wrote fictional stories
       about men exacting vengeance on ex-girlfriends. In one story, a man used a
       fertilizer spreader to lace a woman's yard with asbestos, which ultimately killed her
       decades later. In another story, a man locked a woman in scuba gear in a submerged
       box so she would die when her oxygen tank was depleted.

       In connection with Count 1, the defendant admits that he knowingly attempted to
       acquire, receive, retain, possess and use a chemical weapon; and that he did not
       attempt to acquire that chemical weapon for a peaceful or protective purpose.

       In connection with Count 4, the defendant admits that he knowingly used the name
       of Juvenile #1 on August 23, 2018; that he knew Juvenile #1’s name belonged to
       Juvenile #1; that he used the name of Juvenile #1 without lawful authority; and,
       that he used the name of Juvenile #1 during and in relation to the crime of attempt
       to acquire chemical weapons in violation of 18 U.S.C. § 229(a)(2) as charged in
       Count 1 of the Indictment.

       4.      Use of Factual Admissions and Relevant Conduct.                     The defendant

acknowledges, understands and agrees that the admissions contained in paragraph 3 and other

portions of this plea agreement will be used for the purpose of determining his guilt and advisory

sentencing range under the United States Sentencing Guidelines (“U.S.S.G.”), including the

calculation of the defendant’s offense level in accordance with U.S.S.G. § 1B1.3(a)(2). The


                                                5


            Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 5 of 16
defendant acknowledges, understands and agrees that the conduct charged in any dismissed counts

of the indictment, as well as all other uncharged, related criminal activity, may be considered as

“relevant conduct” pursuant to U.S.S.G. § 1B1.3(a)(2) in calculating the offense level for the

charges to which he is pleading guilty.

       5.        Statutory Penalties. The defendant understands that, upon his plea of guilty to

Count 1 of the Indictment, charging him with attempt to acquire a chemical weapon, the Court

may impose imprisonment for any term of years, a $250,000 fine, not more than five (5) years’

supervised release, and a $100 mandatory special assessment per felony count of conviction, which

must be paid in full at the time of sentencing. The defendant further understands that this offense

is a Class A felony.

       The defendant understands that, upon his plea of guilty to Count 4 of the Indictment,

charging him with aggravated identity theft the minimum penalty the Court may impose is not less

than five (5) years’ imprisonment, while the maximum penalty the Court may impose is not more

than Life imprisonment, a $250,000 fine, not more than five (5) years’ supervised release, and a

$100 mandatory special assessment per felony count of conviction, which must be paid in full at

the time of sentencing. The defendant further understands that this offense is a Class A felony.

       6.        Sentencing Procedures. The defendant acknowledges, understands and agrees to

the following:

              a.     in determining the appropriate sentence, the Court will consult and
       consider the United States Sentencing Guidelines promulgated by the United States
       Sentencing Commission; these Guidelines, however, are advisory in nature, and the
       Court may impose a sentence either less than or greater than the defendant’s
       applicable Guidelines range, unless the sentence imposed is “unreasonable”;

              b.     the Court will determine the defendant’s applicable Sentencing
       Guidelines range at the time of sentencing;


                                                6


            Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 6 of 16
               c.     in addition to a sentence of imprisonment, the Court may impose a
       term of supervised release of not more than five years; that the Court must impose
       a period of supervised release if a sentence of imprisonment of more than one (1)
       year is imposed;

              d.      if the defendant violates a condition of his supervised release, the
       Court may revoke his supervised release and impose an additional period of
       imprisonment of up to five (5) years without credit for time previously spent on
       supervised release. In addition to a new term of imprisonment, the Court also may
       impose a new period of supervised release, the length of which cannot exceed five
       (5) years, less the term of imprisonment imposed upon revocation of the
       defendant’s first supervised release;

              e.      the Court may impose any sentence authorized by law, including a
       sentence that is outside of, or departs from, the applicable Sentencing Guidelines
       range;

               f.     any sentence of imprisonment imposed by the Court will not allow
       for parole;

              g.     the Court is not bound by any recommendation regarding the
       sentence to be imposed or by any calculation or estimation of the Sentencing
       Guidelines range offered by the parties or the United States Probation Office; and

               h.     the defendant may not withdraw his guilty plea solely because of the
       nature or length of the sentence imposed by the Court.

       7.      Government’s Agreements. Based upon evidence in its possession at this time,

the United States Attorney’s Office for the Western District of Missouri, as part of this plea

agreement, agrees not to bring any additional charges against defendant for any federal criminal

offenses related to chemical weapons acquisition and aggravated identity theft for which it has

venue and which arose out of the defendant’s conduct described above. Additionally, the United

States Attorney for the Western District of Missouri agrees to dismiss Count 2 and 3 of the

Indictment at sentencing. Further, the government and the defendant agree to jointly recommend

a sentence of imprisonment of eighty-four (84) months on Count 1 and a consecutive sentence of




                                               7


            Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 7 of 16
imprisonment of sixty (60) months on Count 4 for a total sentence of imprisonment of one-

hundred-forty-four (144) months of imprisonment.

       The defendant understands that this plea agreement does not foreclose any prosecution for

an act of murder or attempted murder, an act or attempted act of physical or sexual violence against

the person of another, or a conspiracy to commit any such acts of violence or any criminal activity

of which the United States Attorney for the Western District of Missouri has no knowledge.

       The defendant recognizes that the United States’ agreement to forego prosecution of all of

the criminal offenses with which the defendant might be charged is based solely on the promises

made by the defendant in this agreement. If the defendant breaches this plea agreement, the United

States retains the right to proceed with the original charges and any other criminal violations

established by the evidence. The defendant expressly waives his right to challenge the initiation

of the dismissed or additional charges against him if he breaches this agreement. The defendant

expressly waives his right to assert a statute of limitations defense if the dismissed or additional

charges are initiated against him following a breach of this agreement. The defendant further

understands and agrees that, if the Government elects to file additional charges against him

following his breach of this plea agreement, he will not be allowed to withdraw his guilty plea.

       8.      Preparation of Presentence Report. The defendant understands that the United

States will provide to the Court and the United States Probation Office a government version of

the offense conduct. This may include information concerning the background, character and

conduct of the defendant, including the entirety of his criminal activities.        The defendant

understands these disclosures are not limited to the counts to which he has pleaded guilty. The

United States may respond to comments made or positions taken by the defendant or the

defendant’s counsel, and to correct any misstatements or inaccuracies. The United States further

                                                 8


            Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 8 of 16
reserves its right to make any recommendations it deems appropriate regarding the disposition of

this case, subject only to any limitations set forth in this plea agreement. The United States and

the defendant expressly reserve the right to speak to the Court at the time of sentencing pursuant

to Rule 32(i)(4) of the Federal Rules of Criminal Procedure.

       9.      Withdrawal of Plea. Either party reserves the right to withdraw from this plea

agreement for any or no reason at any time prior to the entry of the defendant’s plea of guilty and

its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored to

their pre-plea agreement positions to the fullest extent possible. However, after the plea has been

formally accepted by the Court, the defendant may withdraw his pleas of guilty only if the Court

rejects the plea agreement, or if the defendant can show a fair and just reason for requesting the

withdrawal. The defendant understands that, if the Court accepts his plea of guilty and this plea

agreement but subsequently imposes a sentence that is outside the defendant’s applicable

Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or

agree with, he will not be permitted to withdraw his plea of guilty.

       10.     Agreed Guidelines Applications.          With respect to the application of the

Sentencing Guidelines to this case, the parties stipulate and agree as follows:

              a.     The Sentencing Guidelines do not bind the Court and are advisory
       in nature. The Court may impose a sentence that is either above or below the
       defendant’s applicable Guidelines range, provided the sentence imposed is not
       “unreasonable”;

              b.    The applicable Guidelines section for the offenses of conviction are
       U.S.S.G. § 2M6.1, which provides for a base offense level of 28 on Count 1, and
       U.S.S.G. § 2B1.6, which provides for a consecutive sentence of 60-months on
       Count 4;

              c.       The defendant has admitted his guilt and clearly accepted
       responsibility for his actions, and has assisted authorities in the investigation or
       prosecution of his own misconduct by timely notifying authorities of his intention

                                                 9


            Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 9 of 16
to enter a plea of guilty, thereby permitting the Government to avoid preparing for
trial and permitting the Government and the Court to allocate their resources
efficiently. Therefore, he is entitled to a 3-level reduction pursuant to § 3E1.1(b)
of the Sentencing Guidelines. The Government, at the time of sentencing, will file
a written motion with the Court to that effect, unless the defendant: (1) fails to abide
by all of the terms and conditions of this plea agreement and his pretrial release; or
(2) attempts to withdraw his guilty pleas, violates the law, or otherwise engages in
conduct inconsistent with his acceptance of responsibility;

        d.     The defendant’s criminal history category is Category I. The parties
agree that the Court will determine his applicable criminal history category after
receipt of the presentence investigation report prepared by the United States
Probation Office;

        e.      The defendant understands that the estimate of the parties with
respect to the Guidelines computation set forth in the subsections of this paragraph
does not bind the Court or the United States Probation Office with respect to the
appropriate Guidelines levels. Additionally, the failure of the Court to accept these
stipulations will not, as outlined in paragraph 9 of this plea agreement, provide the
defendant with a basis to withdraw his plea of guilty;

       f.     The government and the defendant agree to jointly recommend a
sentence of imprisonment of eighty-four (84) months on Count 1 and a consecutive
sentence of imprisonment of sixty (60) months on Count 4 for a total sentence of
imprisonment of one-hundred-forty-four (144) months of imprisonment. The
agreement by the parties is not binding upon the Court or the United States
Probation Office, and the Court may impose any sentence authorized by law,
including any sentence outside the applicable Guidelines range that is not
“unreasonable”;

        g.      The defendant consents to judicial fact-finding by a preponderance
of the evidence for all issues pertaining to the determination of the defendant’s
sentence, including the determination of any mandatory minimum sentence
(including the facts that support any specific offense characteristic or other
enhancement or adjustment) and any legally authorized increase above the normal
statutory maximum. The defendant waives any right to a jury determination beyond
a reasonable doubt of all facts used to determine and enhance the sentence imposed,
and waives any right to have those facts alleged in the indictment. The defendant
also agrees that the Court, in finding the facts relevant to the imposition of sentence,
may consider any reliable information, including hearsay; and

       h.      The defendant understands and agrees that the factual admissions
contained in paragraph 3 of this plea agreement, and any admissions that he will
make during his plea colloquy, support the imposition of the agreed upon
Guidelines calculations contained in this agreement.

                                          10


 Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 10 of 16
       11.     Effect of Non-Agreement on Guidelines Applications. The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to any

Sentencing Guidelines issues other than those specifically listed in paragraph 10 and its

subsections. As to any other Guidelines issues, the parties are free to advocate their respective

positions at the sentencing hearing.

       12.     Change in Guidelines Prior to Sentencing. The defendant agrees that, if any

applicable provision of the Guidelines changes after the execution of this plea agreement, then any

request by the defendant to be sentenced pursuant to the new Guidelines will make this plea

agreement voidable by the United States at its option. If the Government exercises its option to

void the plea agreement, the United States may charge, reinstate, or otherwise pursue any and all

criminal charges that could have been brought but for this plea agreement.

       13.     Government’s Reservation of Rights. The defendant understands that the United

States expressly reserves the right in this case to:

              a.     oppose or take issue with any position advanced by defendant at the
       sentencing hearing which might be inconsistent with the provisions of this plea
       agreement;

               b.      comment on the evidence supporting the charges in the Indictment;

              c.      oppose any arguments and requests for relief the defendant might
       advance on an appeal from the sentences imposed, and that the United States
       remains free on appeal or collateral proceedings to defend the legality and propriety
       of the sentence actually imposed, even if the Court chooses not to follow any
       recommendation made by the United States; and

               d.      oppose any post-conviction motions for reduction of sentence, or
       other relief.




                                                  11


         Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 11 of 16
       14.     Waiver of Constitutional Rights.             The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily waives the

following rights:

               a.      the right to plead not guilty and to persist in a plea of not guilty;

             b.      the right to be presumed innocent until his guilt has been established
       beyond a reasonable doubt at trial;

               c.     the right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

               d.      the right to confront and cross-examine the witnesses who testify
       against him;

               e.      the right to compel or subpoena witnesses to appear on his behalf;
       and

              f.      the right to remain silent at trial, in which case his silence may not
       be used against him.

       The defendant understands that, by pleading guilty, he waives or gives up those rights and

that there will be no trial. The defendant further understands that, if he pleads guilty, the Court

may ask him questions about the offenses to which he pleaded guilty, and if the defendant answers

those questions under oath and in the presence of counsel, his answers may later be used against

him in a prosecution for perjury or making a false statement. The defendant also understands he

has pleaded guilty to a felony offense and, as a result, will lose his right to possess a firearm or

ammunition and might be deprived of other rights, such as the right to vote or register to vote, hold

public office, or serve on a jury.

       15.     Waiver of Appellate and Post-Conviction Rights.

               a.       The defendant acknowledges, understands and agrees that, by
       pleading guilty pursuant to this plea agreement, he waives his right to appeal or
       collaterally attack a finding of guilt following the acceptance of this plea agreement,


                                                 12


         Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 12 of 16
       except on grounds of: (1) ineffective assistance of counsel; or (2) prosecutorial
       misconduct; and

                b.     The defendant expressly waives his right to appeal his sentence,
       directly or collaterally, on any ground except claims of: (1) ineffective assistance
       of counsel; (2) prosecutorial misconduct; or (3) an illegal sentence. An “illegal
       sentence” includes a sentence imposed in excess of the statutory maximum, but
       does not include less serious sentencing errors, such as a misapplication of the
       Sentencing Guidelines or an abuse of discretion. However, if the United States
       exercises its right to appeal the sentence imposed as authorized by 18 U.S.C. §
       3742(b), the defendant is released from this waiver and may, as part of the
       Government’s appeal, cross-appeal his sentence as authorized by 18 U.S.C. §
       3742(a) with respect to any issues that have not been stipulated to or agreed upon
       in this agreement.

       16.     Financial Obligations.      By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations:

               a.      The defendant understands that a Special Assessment will be
       imposed as part of the sentence in this case. The defendant promises to pay the
       Special Assessment of $200 by submitting a satisfactory form of payment to the
       Clerk of the Court prior to appearing for the sentencing proceeding in this case.
       The defendant agrees to provide the Clerk’s receipt as evidence of his fulfillment
       of this obligation at the time of sentencing;

       17.     Waiver of FOIA Request. The defendant waives all of his rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case including, without

limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552,

or the Privacy Act of 1974, 5 U.S.C. § 552a.

       18.     Waiver of Claim for Attorney’s Fees. The defendant waives all of his claims

under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation expenses

arising out of the investigation or prosecution of this matter.

       19.     Defendant’s Breach of Plea Agreement. If the defendant commits any crimes,

violates any conditions of release, or violates any term of this plea agreement between the signing

                                                 13


         Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 13 of 16
of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if the

defendant provides information to the Probation Office or the Court that is intentionally

misleading, incomplete or untruthful, or otherwise breaches this plea agreement, the United States

will be released from its obligations under this agreement. The defendant, however, will remain

bound by the terms of the agreement, and will not be allowed to withdraw his plea of guilty.

       The defendant also understands and agrees that, in the event he violates this plea

agreement, all statements made by him to law enforcement agents subsequent to the execution of

this plea agreement, any testimony given by him before a grand jury or any tribunal, or any leads

from such statements or testimony, shall be admissible against him in any and all criminal

proceedings. The defendant waives any rights that he might assert under the United States

Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the

Federal Rules of Evidence, or any other federal rule that pertains to the admissibility of any

statements made by him subsequent to this plea agreement.

       20.     Defendant’s Representations. The defendant acknowledges that he has entered

into this plea agreement freely and voluntarily after receiving the effective assistance, advice and

approval of counsel. The defendant acknowledges that he is satisfied with the assistance of

counsel, and that counsel has fully advised him of his rights and obligations in connection with

this plea agreement. The defendant further acknowledges that no threats or promises, other than

the promises contained in this plea agreement, have been made by the United States, the Court, his

attorneys or any other party to induce him to enter his plea of guilty.

       21.     No Undisclosed Terms. The United States and the defendant acknowledge and

agree that the above stated terms and conditions, together with any written supplemental agreement

that might be presented to the Court in camera, constitute the entire plea agreement between the

                                                 14


         Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 14 of 16
parties, and that any other terms and conditions not expressly set forth in this agreement or any

written supplemental agreement do not constitute any part of the parties’ agreement and will not

be enforceable against either party.

       22.     Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be

interpreted according to general contract principles and the words employed are to be given their

normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any




                                               15


         Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 15 of 16
7/30/2020




Case 2:18-cr-04107-RK Document 41 Filed 08/04/20 Page 16 of 16
